DETAILED ACTION

Response to Amendment
The Amendment filed 06/09/2022 has been entered.  Claims 1-3, 5, and 7-12 remain pending in the application.  Claims 8-12 have been withdrawn.  Claims 4 and 6 have been canceled.  New claims 13-14 have been added.  

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the replies filed on 03/01/2022 and 06/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 5, 7, and 13-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “wherein a mass ratio of metal particles having a maximum diameter of 1 μm or more and sphericity of 90% or more is in a range of 0.5 g or more to 7.0 g or less per 10 g of metal particles of the plurality of metal particles.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein a mass ratio of metal particles having a maximum diameter of 1 μm or more and sphericity of 90% or more is in a range of 0.5 g or more to 7.0 g or less per 10 g of metal particles of the plurality of metal particles.  Claims 2-3, 5, 7, and 13-14 are rejected due to their dependence on rejected claim 1.  
Claim 13 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 contains the limitation “wherein a mass ratio of metal particles having a maximum diameter in a range of 1 µm or more to 60 µm or less and having a sphericity of 90% or more is in a range of 0.5 g or more to 7.0 g or less per 10 g of metal particles of the plurality of metal particles.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein a mass ratio of metal particles having a maximum diameter in a range of 1 µm or more to 60 µm or less and having a sphericity of 90% or more is in a range of 0.5 g or more to 7.0 g or less per 10 g of metal particles of the plurality of metal particles.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-3, 5, 7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Irumata et al. (US 20180127866 A1).
Regarding claims 1-3, 5, and 13, Irumata teaches “shaping at least one raw material powder selected from a metal and a metal oxide into a desired target shape using an additive manufacturing method” (which reads upon “a metal powder for 3D printer, comprising a plurality of metal particles”, as recited in the instant claim; paragraph [0025]).  Irumata teaches that “a thickness of a shaping layer is set to 10 to 200 μm/layer” (which reads upon “wherein a particle size distribution of the plurality of metal particles has a maximum peak within particle diameters of 1 um to 200 μm”, as recited in the instant claim; paragraph [0030]; if the particles were larger than 200 μm, the layer thickness could not be set to 10-200 μm).  Irumata teaches that “a particle diameter D90 of the raw material powder is 150 μm or less and a particle diameter D10 of the raw material powder is 5 μm or more” (which reads upon “the particle size distribution gives a difference D90 – D10 of 10 μm or more between D90 and D10, D90 denoting a particle diameter in which a cumulative percentage is 90% in volume proportion, and D10 denoting a particle diameter in which a cumulative percentage is 10% in volume proportion”, as recited in the instant claim; paragraph [0035]).  Irumata teaches that “a desired particle size distribution can be obtained by classifying the raw material powder” (paragraph [0055]).  Irumata teaches “using Ta powder having a purity of 99.995 mass %, D10=45 μm, D90=110 μm, by powder bed type additive manufacturing” (which reads upon claims 2-3; which reads upon “wherein at least one metal particle selected from the group consisting of the plurality of metal particles is a primary particle and has a maximum diameter of 1 µm or more”, as recited in instant claim 5; paragraph [0121]).  Irumata teaches that “it is possible to adopt a spherical powder obtained by induction plasma treatment of nonspherical powder” (which reads upon “having a sphericity of 90% or more”, as recited in instant claims 1 and 13; which reads upon “a primary particle and has a maximum diameter of 1 µm or more and an aspect ratio in a range of 1.0 or more to 1.5 or less”, as recited in instant claim 5; paragraph [00]).  Irumata teaches that the” raw material powder particle size: D10: 40 μm or more, D90: 150 μm or less“ (which reads upon “wherein a mass ratio of metal particles having a maximum diameter in a range of 1 µm or more to 60 µm or less and having a sphericity of 90% or more is in a range of 0.5 g or more to 7.0 g or less per 10 g of metal particles of the plurality of metal particles”, as recited in instant claims 1 and 13; paragraph [0065]).  90% of the particles have a diameter of 150 µm or less.  10% of the particles have a diameter of 40 µm or more.  Irumata does not specify the percentage of particles with a diameter of 60 µm or less, however we know it is between 10 and 90%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 5-70% (0.5 g or more to 7.0 g or less per 10 g of metal particles) overlaps the range disclosed by the prior art of between 10 and 90%.  Accordingly, the prior art renders the claim obvious.  
Regarding claims 7 and 14, Irumata teaches the powder of claim 1 as stated above.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  See MPEP § 2112 III.  Irumata teaches “using Ta powder having a purity of 99.995 mass %, D10=45 μm, D90=110 μm, by powder bed type additive manufacturing” (paragraph [0121]).  Claims 7 and 14 claim the product in terms of a property.  The composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the reference.  A ratio of a bulk density to a true density is dependent on the size and shape of the particles, as well as the composition and purity of the particles, all of which are claimed.  The prior art teaches particles within the claimed size and shape of the particles, as well as the composition and purity of the particles.  Accordingly, it is reasonable to conclude that the powder of Irumata has the claimed property, the ratio of bulk density to true density.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  See MPEP § 2112 V.  

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.  Applicant argues that Irumata fails to disclose or suggest anything about controlling the mass ratio of metal particles having a maximum diameter of 1 µm or more and sphericity of 90% or more for any reason, much less to improve its flowability, form a fine target and reduce the variation in the shaping property (remarks, pages 6-7).  Applicant argues that since Irumata fails to recognize any benefits associated with controlling the otherwise undisclosed mass ratio of the metal particles in the claimed manner, Applicant respectfully submits that one skilled in the art could not possibly have arrived at the present invention in view of the teachings in Irumata (remarks, page 7).  Applicant further argues that (remarks, page 8).  This is not found convincing because.  In response to applicant's argument that that Irumata fails to disclose or suggest anything about controlling the mass ratio of metal particles having a maximum diameter of 1 µm or more and sphericity of 90% or more for any reason, much less to improve its flowability, form a fine target and reduce the variation in the shaping property, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Irumata reads on the claims as stated above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733